                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


BARBARA W. BRUCE                                          PLAINTIFF


VS.                         CIVIL ACTION NO. 5:18-CV-85-DCB-JCG


MISSISSIPPI DIVISION OF MEDICAID;
and JOHN DOES (1-10)                                     DEFENDANTS
                                ORDER
      CAME ON FOR HEARING the motion of the Mississippi Division

of Medicaid ( MDOM ) to extend the deadline for filing of MDOM s

rebuttal in support of its motion for summary judgment. The

Court, having considered the motion, and being advised that the

motion is unopposed, finds that the motion is well-taken and

should be granted. It is therefore ORDERED that:

      1.   The deadline for MDOM to file a rebuttal in support of

its motion for summary judgment is hereby extended to August 29,

2019.

      SO ORDERED, this the 29th day of August, 2019.




                                                 /s/ David Bramlette
                                        ____________________________
                                        UNITED STATES DISTRICT JUDGE
PREPARED BY:
Benny M. May, MSB NO. 100108
Office of the Attorney General
Civil Litigation Division
Post Office Box 220
Jackson, Mississippi 39205
Telephone: (601) 359-3680
Facsimile: (601) 359-2003
e-mail: bemay@ago.ms.gov
